Order entered November 23, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00880-CV

        IN RE CONNIE AND ALEXANDER PRITCHARD, Relators

            Original Proceeding from the 382nd Judicial District Court
                             Rockwall County, Texas
                         Trial Court Cause No. 1-19-1214

                                      ORDER
                     Before Justices Myers, Molberg, and Evans

      Based on the Court’s opinion of this date, we STRIKE John Rod Thomas’s

October 21, 2020 “Notice of Voluntary Dismissal,” and DENY relators’

November 3, 2020 amended petition for writ of supervision and writ of mandamus.

      In addition, we DIRECT our Clerk to transmit to the Unauthorized Practice

of Law Committee (UPLC) of the State of Texas certified copies of this order, the

filing receive-dated October 6, 2020, and this Court’s notice letter dated October

13, 2020.

                                            /s/   DAVID EVANS
                                                  JUSTICE